Exhibit 10.3
FIRST AMENDMENT TO PLEDGE AGREEMENT
     THIS FIRST AMENDMENT TO PLEDGE AGREEMENT (this “Amendment”), dated as of
March 30, 2011, by and among FOREST CITY RENTAL PROPERTIES CORPORATION, an Ohio
corporation (“Pledgor”) and KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Agent
for itself and the other Banks (the “Banks”) from time to time a party to the
Credit Agreement (as hereinafter defined) (KeyBank, in its capacity as Agent, is
hereinafter referred to as “Agent”).
W I T N E S S E T H:
     WHEREAS, Pledgor, KeyBank, as Administrative Agent, PNC Bank, National
Association, as Syndication Agent, Bank of America, N.A., as Documentation
Agent, and the Banks entered into that certain Second Amended and Restated
Credit Agreement, dated January 29, 2010 (the “Original Credit Agreement”);
     WHEREAS, pursuant to the Original Credit Agreement, Pledgor executed that
certain Pledge Agreement, dated January 29, 2010 (as the same may be varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated, the “Pledge Agreement”), to secure the obligations of Pledgor under
the Original Credit Agreement and certain other agreements;
     WHEREAS, Pledgor KeyBank, as Administrative Agent, PNC Bank, National
Association, as Syndication Agent, Bank of America, N.A., as Documentation
Agent, and the Banks are, simultaneously herewith, entering into that certain
Third Amended and Restated Credit Agreement (the “Credit Agreement”);
     WHEREAS, as a condition to KeyBank’s, as Administrative Agent, PNC Bank,
National Association’s, as Syndication Agent, Bank of America, N.A.’s, as
Documentation Agent, and the Banks’ execution and delivery of the Credit
Agreement, Pledgor has agreed to enter into this Amendment;
     NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, the
parties do hereby covenant and agree as follows:
     1. Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
     2. Modification of the Pledge Agreement. Pledgor and Agent do hereby modify
and amend the Pledge Agreement as follows:
          (a) By deleting the reference to “$500,000,000” in the fourth
“WHEREAS” clause thereof and inserting in lieu thereof a reference to
$450,000,000”.

 



--------------------------------------------------------------------------------



 



          (b) By deleting Exhibit “A” and Exhibit “B” attached thereto in their
entirety and inserting in lieu thereof Exhibit “A” and Exhibit “B” attached to
this Amendment.
     3. References to Pledge Agreement. All references in the Loan Documents to
the Pledge Agreement shall be deemed a reference to the Pledge Agreement, as
modified and amended herein.
     4. Representations. Pledgor represents and warrants to Agent and the Banks
as follows:
          (a) The execution, delivery and performance of this Amendment and the
transactions contemplated hereby (i) are within the authority of Pledgor,
(ii) have been duly authorized by all necessary proceedings on the part of
Pledgor, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which
Pledgor or Parent is subject or any judgment, order, writ, injunction, license
or permit applicable to Pledgor or Parent, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the articles of incorporation, bylaws,
operating agreement, partnership agreement, declaration of trust or other
charter documents of, or any agreement or other instrument binding upon,
Pledgor, Parent, or any of their respective properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of Pledgor or Parent other than the liens and
encumbrances in favor of Agent contemplated by this Amendment and the other Loan
Documents, and (vi) do not require the approval or consent of any Person other
than those already obtained and delivered to Agent.
          (b) The execution and delivery of this Amendment create valid and
legally binding obligations of Pledgor enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.
          (c) The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of, or
filing with, any governmental agency or authority other than those already
obtained.
          (d) The representations and warranties made by Pledgor under the
Pledge Agreement, as amended and modified by this Amendment, or otherwise made
by or on behalf of Pledgor in connection therewith were true and correct in all
material respects when made and are true and correct in all material respects as
of the date hereof.
     5. No Default. By execution hereof, Pledgor certifies that no Possible
Default or Event of Default has occurred and is continuing.
     6. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Pledge Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Pledge
Agreement as modified and amended herein and the other Loan Documents. Nothing
in this Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,

 



--------------------------------------------------------------------------------



 



extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Pledgor or Parent under the Loan Documents.
     7. Acknowledgment of Pledgor. Pledgor hereby acknowledges, represents and
agrees that the Loan Documents, as modified and amended herein, remain in full
force and effect and constitute the valid and legally binding obligation of
Pledgor enforceable against Pledgor in accordance with their respective terms,
and that the execution and delivery of this Amendment does not constitute, and
shall not be deemed to constitute, a release, waiver or satisfaction of
Pledgor’s obligations under the Loan Documents.
     8. Grant of Security Interest; No Impairment; Continuing Security Interest.
          (a) As security for the payment and performance by Pledgor of each and
all of the indebtedness, liabilities, duties, responsibilities and obligations
whether such indebtedness, liabilities, duties, responsibilities and obligations
are now existing or are hereafter created or arising under the Pledge Agreement
or any other Loan Document, Pledgor does hereby transfer, assign, pledge,
convey, and grant to Agent, for the benefit of itself and the Banks, and does
hereby grant a security interest to Agent, for the benefit of itself and the
Banks, in, all of Pledgor’s right, title and interest in and to all Collateral
referenced on Exhibit “A” attached hereto.
          (b) Except as otherwise expressly provided herein, nothing herein
contained shall in any way (a) impair or affect the validity and priority of the
lien of the Pledge Agreement as to the collateral originally encumbered prior to
the date of this Amendment, (b) alter, waive, annul or affect any provision,
condition or covenant in the Loan Documents, or (c) affect or impair any rights,
powers or remedies under the Loan Documents.
          (c) In furtherance of the foregoing, Pledgor hereby acknowledges,
represents and agrees that the Pledge Agreement, as amended by this Amendment,
creates a continuing security interest in the Collateral listed on Exhibit “A”
attached hereto and made a part hereof) and shall (x) remain in full force and
effect until the indefeasible payment in full of the Obligations (as defined in
the Pledge Agreement) and the Banks have no further obligation to make any
advances or issue Letters of Credit under the Credit Agreement, (y) be binding
upon Pledgor and its permitted heirs, successors and assigns, and (z) inure,
together with the rights and remedies of Agent hereunder and thereunder, to the
benefit of Agent and the Banks and their respective successors, transferees and
assigns.
          (d) Nothing contained in this Amendment, including, without
limitation, this Section 8, shall in any way operate to override or limit the
Collateral Exclusion (as defined in the Pledge Agreement), and the grant of the
security interest in the Collateral set forth herein is subject to the
Collateral Exclusion as if the terms applicable thereto (including the
limitations on the Collateral Exclusion contained in the proviso at the end of
the last paragraph of Section 2 of the Pledge Agreement) were fully set forth
herein.
     9. Amendment as Related Writing. This Amendment shall constitute a Related
Writing.

 



--------------------------------------------------------------------------------



 



     10. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.
     11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF OHIO EXCEPT TO THE EXTENT OF PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING ONLY TO THE CREATION, PERFECTION (OTHER THAN PERFECTION OF A
SECURITY INTEREST IN ANY CERTIFICATE EVIDENCING COLLATERAL (TO THE EXTENT
REQUIRED TO BE DELIVERED TO AGENT HEREUNDER) BY CONTROL THEREOF, WHICH SHALL BE
GOVERNED BY THE LAWS OF THE STATE WHERE SUCH CERTIFICATE IS LOCATED) AND
FORECLOSURE OF SECURITY INTERESTS AND LIENS, AND ENFORCEMENT OF RIGHTS AND
REMEDIES AGAINST THE COLLATERAL, WHICH MATTER SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF OHIO.
     12. Miscellaneous. This Amendment shall be effective upon the execution
hereof by Pledgor and Agent and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement. All
captions in this Amendment are included herein for convenience of reference only
and shall not constitute part of this Amendment for any other purpose.
[remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, acting by and through their
respective duly authorized officers and/or other representatives, have duly
executed this Amendment, under seal, as of the day and year first above written.

                  PLEDGOR:    
 
                FOREST CITY RENTAL PROPERTIES CORPORATION, an Ohio corporation  
 
 
           
 
  By:   /s/ Charles A. Ratner
 
        Name: Charles A. Ratner         Title: President and Chief Executive
Officer         [SEAL]
   

 



--------------------------------------------------------------------------------



 



            AGENT:

KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Agent
      By:   /s/ Joshua K. Mayers         Name:   Joshua K. Mayers       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT A
FCRPC Active Subs - January 31, 2011

                          % Interest Directly    Date     Jurisdiction    
Subsidiary   Held by FCRPC    Acquired     Code   Entity Type 
Artus Inc.
  100     2/2/1981     OH   Corporation
Atlantic Center Fort Greene, Inc.
  100     9/30/1994     NY   Corporation
Atlantic Center Housing Associates, L.P.
  12     5/26/1994     NY   Limited Partnership
Ballston Common Associates, L.P.
  50     4/30/1994     DE   Limited Partnership
Ballston Development Corporation
  100     3/28/1984     OH   Corporation
Beachwood Venture Associates Limited Partnership
  99     8/18/2006     MI   Limited Partnership
Boulevard Towers LLC
  2     12/15/1998     NY   Limited Liability Company
Canton Centre Mall Limited Partnership
  89     12/20/2000     OH   Limited Partnership
Center Courtland, Inc.
  100     8/2/1988     OH   Corporation
Chagrin Office Building, L.L.C.
  66.66667     10/13/1998     OH   Limited Liability Company
Chapel Hill Apartments, Ltd.
  100     6/11/2007     OH   Limited Liability Company
F. C. Billboard, Inc.
  100     3/24/1995     PA   Corporation
F. C. Canton Centre, Inc.
  100     3/3/1994     OH   Corporation
F. C. Fairmont, L.L.C.
  85     2/1/2002     OH   Limited Liability Company
F. C. Laurels Limited Partnership
  99     9/26/1995     IL   Limited Partnership
F. C. Liberty, Inc.
  100     4/25/1995     PA   Corporation
F. C. Regency Club Limited Partnership
  99     3/24/1994     NJ   Limited Partnership
F. C. Rolling Acres, Inc.
  100     3/3/1994     OH   Corporation
F. C. Southridge Corp.
  100     9/11/1986     OH   Corporation
F.C. Fireland, Inc.
  100     9/3/1985     OH   Corporation
F.C. Member, Inc.
  100     1/17/1997     NY   Corporation
F.C. MIDTOWN, LLC
  2     10/1/2009     OH   Limited Liability Company
F.C. Short Pump Land Investment, Inc.
  100     6/27/1996     VA   Corporation
F.C. Stonecrest Land Investment, Inc.
  100     5/15/1997     GA   Corporation
F.C. Stonecrest Mall, Inc.
  100     5/15/1997     GA   Corporation
F.C. Temecula, Inc.
  100     7/21/1997     CA   Corporation
F.C. Webster, LLC
  100     7/18/2001     OH   Limited Liability Company
F.C. Westland, LLC
  100     7/18/2001     OH   Limited Liability Company
F.C. WHITEACRES LLC
  2     7/13/2005     OH   Limited Liability Company
FC 45/75 Sidney, Inc.
  100     6/20/1997     MA   Corporation
FC 8 South, Inc.
  100     6/12/2001     NY   Corporation
FC 816-818 Mission Street, LLC
  100     7/28/2008     DE   Limited Liability Company
FC Bellevue Associates Limited Partnership
  99     2/24/1997     WA   Limited Partnership
FC Emerald Park, Inc.
  100     7/9/1997     OH   Corporation
FC LH, Inc.
  100     2/6/1996     OH   Corporation
FC Manhattan, Inc.
  100     11/15/2001     KS   Corporation

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs - January 31, 2011

                          % Interest Directly   Date     Jurisdiction    
Subsidiary   Held by FCRPC   Acquired     Code   Entity Type
FC Master Associates III, Inc.
  100     7/25/2006     NY   Corporation
FC Northern Boulevard, Inc.
  100     4/29/1996     NY   Corporation
FC Ohio HTC Investor, LLC
  100     12/2/2010     DE   Limited Liability Company
FC Pacific, Inc.
  100     12/26/1995     NY   Corporation
FC Pittsburgh, Inc. (fka Harrah’s Pittsburgh Investment Company, Inc.)
  100     11/13/1997     NV   Corporation
FC University Park II, Inc.
  100     10/17/1996     MA   Corporation
FC Ziegler Place LLC
  99     4/1/2004     MI   Limited Liability Company
First Forest City Brookline Street, Inc.
  100     12/31/1991     MA   Corporation
First New York Management Company, Inc.
  100     10/20/1987     NY   Corporation
Forest Bay, Inc.
  100     6/7/1978     OH   Corporation
Forest City 42nd Street, Inc.
  100     9/8/1995     NY   Corporation
Forest City 64 Sidney Street, Inc.
  100     12/1/1988     OH   Corporation
Forest City Antelope Valley, Inc.
  100     12/11/1987     OH   Corporation
Forest City Atlantic Housing, Inc.
  100     4/15/1993     NY   Corporation
Forest City B.U.G. Building, Inc.
  100     11/24/1986     NY   Corporation
Forest City Bluffside Corporation
  100     3/8/1985     OH   Corporation
Forest City Bruckner, Inc.
  100     6/20/1995     NY   Corporation
Forest City California Commercial Construction, Inc.
  100     2/18/1988     CA   Corporation
Forest City Cambridge, Inc.
  100     3/5/1984     OH   Corporation
Forest City Central Station, Inc.
  100     6/12/1989     OH   Corporation
Forest City Commercial Construction Co., Inc.
  100     2/23/1987     OH   Corporation
Forest City Commercial Group, Inc.
  100     10/30/1997     OH   Corporation
Forest City Commercial Holdings, Inc.
  100     3/24/1995     NY   Corporation
Forest City Commercial Management, Inc.
  100     2/1/1985     OH   Corporation
Forest City Development California, Inc.
  100     6/4/1986     CA   Corporation
Forest City East Coast, Inc.
  100     5/8/1989     NY   Corporation
Forest City Ely, Inc.
  100     3/11/1996     NY   Corporation
Forest City Felix, Inc.
  100     12/17/1996     NY   Corporation
Forest City Finance Corporation
  100     6/2/1988     OH   Corporation
Forest City Flatbush, Inc.
  100     3/25/1996     NY   Corporation
Forest City Fulton Street Building, Inc.
  100     3/14/1989     NY   Corporation
Forest City Galaxy, Inc.
  100     3/7/1994     NV   Corporation
Forest City Grand Avenue, Inc.
  100     6/26/1996     NY   Corporation
Forest City Grant Liberty Associates
  99     12/15/1983     PA   Limited Partnership
Forest City Hunting Park, Inc.
  100     3/14/1995     PA   Corporation
Forest City International Plaza Corp.
  100     9/2/1981     OH   Corporation

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs - January 31, 2011

                          % Interest Directly   Date     Jurisdiction    
Subsidiary   Held by FCRPC   Acquired     Code   Entity Type
Forest City Mercy Campus, Inc.
  100     6/21/2005     OH   Corporation
Forest City Metrotech Corp.
  100     9/30/1985     OH   Corporation
Forest City N. Y., Inc.
  100     3/9/1989     NY   Corporation
Forest City N.Y. Group, Inc.
  100     7/22/1998     NY   Corporation
Forest City Park Manor, Inc.
  100     11/18/1987     OH   Corporation
Forest City Peripheral Land, Inc.
  100     8/24/1989     DE   Corporation
Forest City Pierrepont, Inc.
  100     6/25/1985     NY   Corporation
Forest City Pittsburgh Land, Inc.
  100     8/24/1989     DE   Corporation
Forest City Residential Group, Inc.
  100     3/5/1997     OH   Corporation
Forest City Richmond, Inc.
  100     5/7/1996     NY   Corporation
Forest City Robinson Mall, Inc.
  100     8/24/1989     DE   Corporation
Forest City S.I.A.C. Building, Inc.
  100     11/24/1986     NY   Corporation
Forest City San Vicente Corp.
  100     6/5/1979     OH   Corporation
Forest City Sound View Associates
  99     1/16/1979     CT   Limited Partnership
Forest City Station Square, Inc.
  100     5/19/1994     PA   Corporation
Forest City Sustainable Resources, LLC
  100     11/10/2009     OH   Limited Liability Company
Forest City Tech Place, Inc.
  100     3/1/1993     NY   Corporation
Forest City Tilden, Inc.
  100     7/7/1993     NY   Corporation
Forest City University Park Food Services, Inc.
  100     6/2/1992     OH   Corporation
Forest City Waring, Inc.
  100     3/7/1996     NY   Corporation
Forest City Washington, Inc.
  100     6/13/2002     DC   Corporation
Franklin Town Towers Associates
  99     5/21/1997     PA   Limited Partnership
HAI/FCD Partnership
  99     1/1/1978     CA   General Partnership
Halle Garage Investments, LLC
  100     7/31/2009     OH   Limited Liability Company
Halle Investments, LLC
  100     7/20/2009     OH   Limited Liability Company
In Town Hotels, Inc.
  100     1/31/1980     OH   Corporation
In Town Parking, Inc.
  100     4/13/1982     OH   Corporation
In Town Shopping Center, Inc.
  100     6/2/1981     OH   Corporation
Independence Place Associates, L.L.C.
  50     5/12/1999     OH   Limited Liability Company
Manhattan Mall Company
  98     11/1/2001     KS   General Partnership
Oracle-Wetmore Co. Limited Partnership
  1.35     1/1/1978     AZ   Limited Partnership
Playhouse Square Investment, Inc.
  100     12/17/1980     OH   Corporation
Post Office Building Co.
  78     9/12/1983     OH   Corporation
RM Member, LLC
  80     12/13/2004     CA   Limited Liability Company
Rolling Acres Properties Co. Limited Partnership
  27.57     6/14/2007     OH   Limited Partnership
T.C. Avenue, Inc. F/K/A F.C. Parklabrea Towers, Inc.
  100     7/16/1986     OH   Corporation

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs - January 31, 2011

                          % Interest Directly   Date     Jurisdiction    
Subsidiary   Held by FCRPC   Acquired     Code   Entity Type
Terminal Investments, Inc.
  100     10/19/1982     OH   Corporation
Tower City Expansion, Inc.
  100     10/25/1991     OH   Corporation
Tower City Hotel Associates Limited Partnership
  95     9/22/2005     DE   Limited Partnership
Tower City Land Corporation
  100     12/4/1985     OH   Corporation
Tower City Properties Ltd.
  50     3/24/1980     OH   Limited Partnership
Tower City Riverview Company
  100     10/6/1989     OH   Corporation
Tower City Skylight Tower, Inc.
  100     3/17/1989     OH   Corporation
Tower Energy, Inc.
  100     4/28/1989     OH   Corporation
Tower Hotels, Inc.
  100     7/29/1983     OH   Corporation
Tusar, Inc.
  100     2/22/1978     OH   Corporation
WBA Woodlake, L.L.C.
  99     7/27/1998     MI   Limited Liability Company

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B
Property List - 1/31/11 **

                                  COMMERCIAL GROUP                            
OFFICE BUILDINGS                                  


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
Consolidated Office Buildings
                           
2 Hanson Place
    FC Hanson Office Associates, LLC     F.C. Member, Inc. and Forest City
Master Associates III, LLC*     Brooklyn, NY     NY    
250 Huron
    Tower City Hotel Associates Limited Partnership     Tower Hotel, Inc. and
Forest City Rental Properties Corporation     Cleveland, OH     OH    
3055 Roslyn (formerly Stapleton Medical Office)
    FC Stapleton III, LLC     Forest City Residential Group, Inc.     Denver, CO
    CO    
4930 Oakton
    FC 4930 Oakton LLC     Forest City Commercial Group, Inc.     Skokie, IL    
IL    
Ballston Common Office Center
    Ballston Office Center, LLC     Chapel Hill Apartments, Ltd.     Arlington,
VA     VA    
Colorado Studios
    FC Stapleton III, LLC     Forest City Residential Group, Inc.     Denver, CO
    CO    
Commerce Court
    Commerce Court, LLC     Forest City N.Y. Group, Inc.     Pittsburg, PA    
PA    
Edgeworth Building
    FC Edgeworth Lessor, LLC     Forest City Commercial Group, Inc.    
Richmond, VA     VA    
Eleven MetroTech Center
    Forest City Tech Place Associates II, LLC     Forest City Tech Place, Inc.
and Forest City Master Associates III, LLC*     Brooklyn, NY     NY    
Fairmont Plaza
    FC Fairmont SPE, LLC     F.C. Fairmount, LLC     San Jose, CA     CA    
Fifteen MetroTech Center
    Forest City Myrtle Associates, LLC     F.C. Member Inc. and Forest City
Master Associates III, LLC*     Brooklyn, NY     NY    
Halle Building
    a) Halle Office Building Limited Partnership, (b) S & R
Playhouse Realty Company     (a) FC LH (b) Halle Investments LLC and Playhouse
Square Investment, Inc.     Cleveland, OH     OH    
Harlem Center
    Harlem Center Office, LLC     Forest City Master Associates III, LLC* and
Forest City Commercial Holdings, Inc.     Manhattan, NY     NY    
Higbee Building
    Forest Bay Tower City, LLC     Forest Bay, Inc.     Cleveland, OH     OH    
Illinois Science and Technology Park
                           
- Building A
    FC 4901 Searle, LLC     Forest City Commercial Group, Inc.     Skokie, IL  
  IL    
- Building J
    FC Skokie SPE, LLC     Forest City Commercial Group, Inc.     Skokie, IL    
IL    
- Building P
    FC Skokie SPE, LLC     Forest City Commercial Group, Inc.     Skokie, IL    
IL    
- Building Q
    FC Skokie SPE, LLC     Forest City Commercial Group, Inc.     Skokie, IL    
IL    
Johns Hopkins - 855 North Wolfe Street
   
855 N. WOLFE STREET, LLC     Forest City Commercial Group, Inc.     East
Baltimore, MD     MD    
New York Times
    FC Eighth Ave., LLC     Forest City N.Y. Group, Inc. and FC 8 South, Inc.  
  Manhattan, NY     NY    
Nine MetroTech Center North
    FC Flatbush Associates II, LLC     Forest City Flatbush, Inc. and Forest
City Master Associates III, LLC*     Brooklyn, NY     NY    
One MetroTech Center
    Forest City Jay Street Associates, L.P.     Forest City B.U.G. Building,
Inc., Forest City Commercial Holdings, Inc. and Forest City Master Associates
III, LLC*     Brooklyn, NY     NY    
One Pierrepont Plaza
    Forest City Pierrepont Associates     Forest City Pierrepont, Inc. and
Forest City Master Associates III, LLC*     Brooklyn, NY     NY    
Post Office Plaza
    Post Office Plaza Limited Partnership     Forest City Commercial Group, Inc.
    Cleveland, OH     OH    
Richmond Office Park
    (a) FC Richmond I, LLC, (b) FC Richmond II, LLC, (c) Highland II, L.L.C.,
and (d) Hillcrest Investments, LLC     (a) Canton Centre Mall Limited
Partnership, (b) F.C. Fireland, Inc., (c) F.C. Fireland, Inc. and (d) Canton
Centre Mall Limited Partnership     Richmond, VA     VA    
Skylight Office Tower
    Skylight Office Tower SPE, LLC     Forest City Skylight Tower, Inc.    
Cleveland, OH     OH    

1



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                       


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
Ten MetroTech Center
    625 Fulton Associates, LLC     Forest City Fulton Street Building, Inc. and
Forest City Master Associates III, LLC*     Brooklyn, NY     NY    
Terminal Tower
    Terminal Tower SPE, LLC     Terminal Investments, Inc.     Cleveland, OH    
OH    
Twelve MetroTech Center
    330 Jay Office Associates, LLC     Forest City Commercial Holdings, Inc.    
Brooklyn, NY     NY    
Two MetroTech Center
    Forest City Bridge Street Associates, L.P.     Forest City S.I.A.C.
Building, Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    
University of Pennsylvania
    PB 31st Street, LLC     Forest City Equity Services, Inc.     Philadelphia,
PA     PA    
Waterfront Station - East 4th and West
4th Bldgs
    Waterfront Associates, LLC     Forest City Commercial Group, Inc.    
Washington, D.C.     DC    
 
                           
 
                           
Unconsolidated Office Buildings
                           
35 Landsdowne Street
    UP 35 Landsdowne, LLC     Forest City Commercial Group, Inc.     Cambridge,
MA     MA    
350 Massachusetts Ave
    University Park Phase II Limited Partnership     FC University Park II, Inc.
    Cambridge, MA     MA    
40 Landsdowne Street
    Forest City 40 Landsdowne, LLC     Forest City Commercial Group, Inc.    
Cambridge, MA     MA    
45/75 Sidney Street
    UP 45/75 Sidney, LLC     Forest City Commercial Group, Inc.     Cambridge,
MA     MA    
65/80 Landsdowne Street
    UP 65/80 Landsowne, LLC     Forest City Commercial Group, Inc.    
Cambridge, MA     MA    
818 Mission Street
    (a) FC 816-818 Mission Street LLC (b) Westfield 816-818 Mission Street, LLC
    (a) Forest City Rental Properties Corporation     San Francisco, CA     CA  
 
88 Sidney Street
    Forest City 88 Sidney Street, LLC     Forest City Commercial Group, Inc.    
Cambridge, MA     MA    
Bulletin Building
    Bulletin Building Owner, LLC     Forest City Commercial Group, Inc.     San
Francisco, CA     CA    
Chagrin Plaza I and II
    Chagrin Office Building, LLC     Forest City Rental Properties Corporation  
  Beachwood, OH     OH    
Clark Building
    Thirty-Eight Sidney Street Limited Partnership     Forest City Commercial
Group, Inc.     Cambridge, MA     MA    
Enterprise Place
    Enterprise Operating Co., LLC     Forest City Commercial Group, Inc.    
Beachwood, OH     OH    
Jackson Building
    UP 26 Landsdowne, LLC     Forest City Commercial Group, Inc.     Cambridge,
MA     MA    
Liberty Center
    Liberty Center Venture     Forest City Grant Liberty Associates and F.C.
Liberty, Inc.     Pittsburgh, PA     PA    
Mesa del Sol - 5600 University SE (formerly Advent Solar)
    MDelS, LLC     Forest City Commercial Group, Inc.     Albuquerque, NM     NM
   
Mesa del Sol - Aperture Center
(Town Center)
    Mesa-Towncenter Building #1, LLC     Forest City Commercial Group, Inc.    
Albuquerque, NM     NM    
Mesa del Sol - Fidelity
    Mesa-Innovation Park Building 2, LLC     Forest City Commercial Group, Inc.
    Albuquerque, NM     NM    
Richards Building
    UP 64 Sidney Street, LLC     Forest City Commercial Group, Inc.    
Cambridge, MA     MA    
Signature Square I
    Signature Square SPE, LLC     Forest City Commercial Group, Inc.    
Beachwood, OH     OH    
Signature Square II
    Signature Square SPE, LLC     Forest City Commercial Group, Inc.    
Beachwood, OH     OH    
 
                           

2



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                  COMMERCIAL GROUP                            
RETAIL CENTERS                                  


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
Consolidated Regional Malls
                           
Antelope Valley Mall
    Antelope Valley Mall, LLC     Forest City Antelope Valley, Inc.    
Palmdale, CA     CA    
Ballston Common Mall
    FC Ballston Common, LLC     Ballston Development Corporation     Arlington,
VA     VA    
Galleria at Sunset
    BPC Henderson, LLC     Forest City N.Y. Group, Inc.     Henderson, NV     NV
   
Mall at Robinson
    Robinson Mall - JCP Associates, LTD.     Forest City Robinson Mall, Inc.    
Pittsburgh, PA     PA    
Mall at Stonecrest
    Stonecrest Mall SPE, LLC     F.C. Stonecrest Mall, Inc.     Atlanta, GA    
GA    
Northfield at Stapleton
    Stapleton North Town, LLC     WBA Woodlake, L.L.C. and Forest City
Residential Group, Inc.     Denver, CO     CO    
Orchard Town Center
    FC Orchard Town Center, Inc.     Forest City Commercial Group, Inc.    
Westminster, CO     CO    
Promenade Bolingbrook
    (a) FC Janes Park, LLC, (b) Forest City Bolingbrook, LLC. (c) FC
Bolingbrook, Inc.     (a) FC Manhattan Inc. (b) Forest City Commercial Group,
Inc. (c) Forest City Commercial Group, Inc.     Bolingbrook, IL     IL    
Promenade in Temecula
    Temecula Towne Center Associates, L.P.     F.C. Temecula, Inc.     Temecula,
CA     CA    
Ridge Hill
    FC Yonkers Associates, LLC     F.C. Member, Inc.     Yonkers, NY     NY    
Shops at Wiregrass
    Goodforest LLC     Forest City Commercial Group, Inc.     Tampa, FL     FL  
 
Short Pump Town Center
    Short Pump Town Center, LLC     F.C. Short Pump Land Investment, Inc.    
Richmond, VA     VA    
South Bay Galleria
    South Bay Center SPE, LLC     Tusar, Inc. GP and Forest City Rental
Properties Corporation LP     Redondo Beach, CA     CA    
Victoria Gardens
    (a) Victoria Garden Mall, LLC (b) Rancho BP, LLC     (a) Chapel Hill Mall,
Ltd (b) Forest City Commercial Group, Inc.     Rancho Cucamonga, CA     CA    
 
                           
 
                           
Consolidated Specialty Retail Centers
                           
42nd Street
    FC 42nd Street Associates, L.P.     Forest City Commercial Holdings, Inc.,
Forest City 42nd Street, Inc. and Forest City Master Associates III, LLC*    
Manhattan, NY     NY    
Atlantic Center
    Atlantic Center Fort Greene Associates, L.P.     Atlantic Center Fort
Greene, Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    
Atlantic Center Site V
    FC Pacific Associates, LLC     FC Pacific, Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     Brooklyn, NY    
NY    
Atlantic Terminal
    FC Hanson Associates, LLC     FC Member, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    
Avenue at Tower City Center
    Tower City Avenue, LLC     T.C. Avenue, Inc., Tower City Land Corp. and
Tower City Properties Ltd.     Cleveland, OH     OH    
Brooklyn Commons
    FC Gowanus Associates, LLC     F.C. Member, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    
Bruckner Boulevard
    FC Bruckner Associates, L.P.     Forest City Bruckner, Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*     Bronx,
NY     NY    
Columbia Park Center
    FC/Treeco Columbia Park, LLC     F.C. Member, Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     North Bergen, NJ
    NJ    
Court Street
    FC Court Street Associates, LLC     F.C. Member, Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Brooklyn, NY     NY    
East 29th Avenue Town Center
    Town Center Rental, LLC     Forest City Residential Group, Inc.     Denver,
CO     CO    

3



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                       


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
Eastchester
    FC Castle Center Associates II, LLC     F.C. Member Inc., Forest City
Commercial Holdings, Inc. and *Forest City Commercial Holdings, Inc.     Bronx,
NY     NY    
Forest Avenue
    FC Forest Avenue Associates, LLC     FC Member Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     Staten Island, NY
    NY    
Gun Hill Road
    (a) FC Ely Associates, L.P. (b) FC Waring Associates, L.P.     (a) Forest
City Ely Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC* (b) Forest City Waring Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     Bronx, NY     NY
   
Harlem Center
    Harlem Center, LLC     Forest City Commercial Holdings, Inc. and Forest City
Master Associates III, LLC*     Manhattan, NY     NY    
Kaufman Studios
    FC Steinway Street Associates II, LLC     F.C. Member Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Queens, NY     NY    
Market at Tobacco Row
    Forest City Grocery, LLC     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Northern Boulevard
    FC Northern Associates II, LLC     FC Northern Boulevard, Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Queens, NY     NY    
Quartermaster Plaza
    (a) FC Quartermaster Associates L.P. (b) FC Quartermaster Associates II,
L.P. (c) FC Quartermaster Associates III, L.P.     (a) Forest City Commercial
Holdings, Inc. and *Forest City Commercial Holdings, Inc. (b) Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC* (c) Forest
City Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Philadelphia, PA     PA    
Quebec Square
    Quebec Square SPE, LLC     Forest City Residential Group, Inc.     Denver,
CO     CO    
Queens Place
    FC Queens Place Associates, LLC     Forest City Bluffside Corporation,
Forest City Residential Group, Inc. and Forest City Master Associates III, LLC*
    Queens, NY     NY    
Richmond Avenue
    FC Richmond Associates, L.P.     Forest City Richmond Inc., Forest City
Commercial Holdings, and Forest City Master Associates III, LLC*     Staten
Island, NY     NY    
Station Square
    Forest City Station Square Associates, Freight House Operating Ltd. And
Forest City Bessemer Court Associates     (a) FC Pittsburgh Inc. and Forest City
Station Square, Inc. (b) Forest City Commercial Group, Inc. (c) FC Pittsburgh,
Inc. and Forest City Station Square, Inc.     Pittsburgh, PA     PA    
White Oak Village
    Lamburnum Investment, LLC     Forest City Commercial Group, Inc.    
Richmond, VA     VA    
 
                           
 
                           

4



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                  COMMERCIAL GROUP                            
RETAIL CENTERS                                  


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
Unconsolidated Regional Malls
                           
Boulevard Mall
    Boulevard Mall SPE, LLC     FCRPC/Niasher, Inc. and Forest City Rental
Properties Corporation     Amherst, NY     NY    
Charleston Town Center
    Charleston Town Center SPE, LLC     In Town Shopping Center, Inc.    
Charleston, WV     WV    
San Francisco Centre
    Emporium Mall LLC     Forest City Commercial Group, Inc.     San Francisco,
CA     CA    
 
                           
 
                           
Unconsolidated Specialty Retail Centers
                           
East River Plaza
    Tiago Holdings, LLC     F.C. Member, Inc.     Manhattan, NY     NY    
Golden Gate
    Golden Gate Shopping Center LTD     Golden Gate Shopping Center, Ltd.    
Mayfield Hts., OH     OH    
Marketplace at Riverpark
    CCRP, a California limited partnership     Forest City Commercial Group,
Inc.     Fresno, CA     CA    
Plaza at Robinson Town Center
    Park Associates     Forest City Park Manor, Inc.     Pittsburgh, PA     PA  
 
Village at Gulfstream
    The Village at Gulfstream Park, LLC     Forest City Commercial Group, Inc.  
  Hallendale, FL     FL    
 
                           
 
                           
 
                            COMMERCIAL GROUP                             HOTELS
                                 


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
 
                           
Consolidated Hotels
                           
Charleston Marriott
    Charleston Marriott SPE, LLC     In Town Hotels, Inc.     Charleston, WV    
WV    
Ritz-Carlton, Cleveland
    DCFC, LLC     Forest City Commercial Group, Inc.     Cleveland, OH     OH  
 
Sheraton Station Square
    Forest City San Vincente Corp.     Forest City San Vincente Corp.    
Pittsburgh, PA     PA    
 
                           
 
                           
Unconsolidated Hotels
                           
Westin Convention Center
    Liberty Center Venture     F.C. Liberty Inc.     Pittsburgh, PA     PA    
 
                           
 
                           

5



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                  RESIDENTIAL GROUP                            
APARTMENTS                                  


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
Consolidated Apartments
                           
100 Landsdowne Street
    FC 100 Landsdowne Street, LLC     Forest City Residential Group, Inc.    
Cambridge, MA     MA    
1251 S. Michigan
    FC Central Station Senior, LLC     Forest City Central Station, Inc. and
Forest City Residential Group, Inc.     Chicago, IL     IL    
American Cigar Company
    F.C. Philip Morris L.P.     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Ashton Mill
    FC Ashton Mill Lessor, LLC     Forest City Residential Group, Inc.    
Cumberland, RI     RI    
Botanica II
    Botanica II, LLC     Forest City Residential Group, Inc.     Denver, CO    
CO    
Brookview Place
    Brookview Place Associates, Ltd.     Forest City Residential Group, Inc.    
Dayton, OH     OH    
Cameron Kinney
    FC Cameron Kinney, LLC     Forest City Residential Group, Inc.     Richmond,
VA     VA    
Cedar Place
    Cedarplace Associates Limited Dividend Housing Associates Limited
Partnership     Forest City Residential Group, Inc.     Lansing, MI     MI    
Consolidated-Carolina
    F.C. Consolidated Lessor, L.L.C.     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Cutter’s Ridge at Tobacco Row
    Tobacco Row TownHouses, LLC, F/K/A Tobacco Row Land II, LLC     Forest City
Residential Group, Inc.     Richmond, VA     VA    
DKLB BKLN (formerly 80 DeKalb)
    FC 80 DeKalb Associates, LLC     Forest City Fulton Street Building, Inc.
and Forest City Master Associates III, LLC*     Brooklyn. NY     NY    
Drake
    F.C. Drake Associates, L.P.     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    
Easthaven at the Village
    Village Green of Beachwood Limited Partnership     Forest City Residential
Group, Inc.     Beachwood, OH     OH    
Emerald Palms
    Emerald Palms Phase II, LLLP     Forest City Residential Group, Inc.    
Miami, FL     FL    
Foundry Lofts
    SEFC 160, LLC     Forest City Residential Group, Inc.     Washington , D.C.
    DC    
Grand Lowry Lofts
    National Grand Lowry Lofts Associates, LP     Forest City Residential Group,
Inc.     Denver, CO     CO    
Hamel Mill Lofts
    FC HH F/K/A FC Haverhill, LLC     Forest City Residential Group, Inc.    
Haverhill, MA     MA    
Heritage
    FC Cortez Hill Associates, L.P.     Forest City Residential Group, Inc.    
San Diego, CA     CA    
Independence Place I
    Independence Place Associates, L.L.C.     Forest City Rental Properties
Corporation     Parma Hts., OH     OH    
Independence Place II
    Parmatown Woods, LTD     Forest City Residential Group, Inc.     Parma Hts.,
OH     OH    
Kennedy Biscuit Lofts
    Kennedy Lofts Associates Limited Partnership     Forest City Residential
Group, Inc.     Cambridge, MA     MA    
Knolls
    F.C. Orange Associates, L.P.     Forest City Residential Group, Inc.    
Orange, CA     CA    
Loft 23
    FC 23 Sidney Street LLC     Forest City Residential Group, Inc.    
Cambridge, MA     MA    
Lofts at 1835 Arch
    FC Bell Associates, L.P.     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    
Lucky Strike
    FC Lucky Strike Lessor, LLC     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Mercantile Place on Main (formerly Dallas Mercantile)
    FC Merc Complex, L.P.     Forest City Residential Group, Inc.     Dallas, TX
    TX    
Metro 417
    FC Subway Terminal Lessor, L.P.     Forest City Residential Group, Inc.    
Los Angeles, CA     CA    
Metropolitan
    Forest City Southpark Two, Inc.     Forest City Residential Group, Inc.    
Los Angeles, CA     CA    
Midtown Towers
    F.C. Midtown, LLC     Forest City Residential Group, Inc.     Parma, OH    
OH    
Millender Center
    Millender Center Associates Limited Partnership     Forest City Residential
Group, Inc.     Detroit, MI     MI    
Museum Towers
    Franklin Town Towers Associates     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    

6



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                                                               
                    Fee Owner or Ground Lessee     FCRPC Subsidiary     Location
    State    
New York by Gehry (formerly Beekman)
    FC Beekman Associates, LLC     Forest City Residential Group, Inc. and
Forest City Commercial Holdings, Inc.     Manhattan, NY     NY    
North Church Towers - Bldg. I
    North Church Towers I, LLC     Forest City Residential Group, Inc.     Parma
Hts., OH     OH    
North Church Towers - Bldg. II
    North Church Towers II, LLC     Forest City Residential Group, Inc.    
Parma Hts., OH     OH    
One Franklintown
    Forest City Franklin Town Corp.     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    
Parmatown Towers and Gardens
    F.C. Parmatown Associates, L.P.     Forest City Residential Group, Inc.    
Parma, OH     OH    
Pavilion
    F.C. Harris Pavilion Apartments Limited Partnership     Forest City
Residential Group, Inc.     Chicago, IL     IL    
Perrytown
    Perrytown Place Associates     Forest City Residential Group, Inc.    
Pittsburgh, PA     PA    
Presidio Landmark
    FC Presidio PHSH Lessor, LLC     Forest City Residential Group, Inc.     San
Francisco, CA     CA    
Queenswood
    Queenswood Associates, L.P.     Forest City Residential Group, Inc. and
Forest City Master Associates III, LLC*     Corona, NY     NY    
Sky55
    FC Central Station Residential, LLC     Forest City Central Station, Inc.
and Forest City Residential Group, Inc.     Chicago, IL     IL    
Southfield
    Southfield Partners Investors, LLC     Center Courtland, Inc.    
Whitemarsh, MD     MD    
Town Center (Crescent Flats )
    FC 29th Avenue Town Center, LLC     Forest City Residential Group, Inc.    
Denver, CO     CO    
Town Center (Botanica on the Green)
    FC 29th Avenue Town Center, LLC     Forest City Residential Group, Inc.    
Denver, CO     CO    
Wilson Building
    FC WP Building, LLC     Forest City Residential Group, Inc.     Dallas, TX  
  TX    
 
                           
 
                           
Consolidated Supported Living Apartments
                           
Forest Trace
    SG Forest Trace SPE, LLC     Forest City Bluffside Corporation, Forest City
Residential Group, Inc. and Forest City Master Associates III, LLC*    
Lauderhill, FL     FL    
 
                           

7



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                  APARTMENTS (continued)                        
         


Fee Owner or Ground Lessee    


FCRPC Subsidiary    


Location    


State    
Unconsolidated Apartments
                           
Arbor Glen
    Twinsburg Residential Associates     Forest City Residential Group, Inc.    
Twinsburg, OH     OH    
Autumn Ridge
    Autumn Ridge Associate, LLC     Forest City Residential Group, Inc.    
Sterling Heights, MI     MI    
Barrington Place
    Barrington Apartments, LLC     Forest City Residential Group, Inc.    
Raleigh, NC     NC    
Bayside Village
    Bayside Village Associates     Forest City Residential Group, Inc.     San
Francisco, CA     CA    
Big Creek
    Big Creek Apartments I, L.L.C., Big Creek Apartments II, LLC and Big Creek
Apartments, Ltd.     Forest City Residential Group, Inc.     Parma Hts., OH    
OH    
Bowin Place
    Bowin Place Associates Limited Dividend Housing Association Limited
Partnership     Forest City Residential Group, Inc.     Detroit, MI     MI    
Brookpark Place
    FC Brookpark Place LLC     Forest City Residential Group, Inc. and Forest
City Rental Properties Corporation     Wheeling, WV     WV    
Buckeye Towers
    Buckeye Towers, Ltd.     Forest City Residential Group, Inc.     New Boston,
OH     OH    
Burton Place
    Burton Elderly Limited Dividend Housing Association Limited Partnership    
Forest City Residential Group, Inc.     Burton, MI     MI    
Cambridge Towers
    Cambridge Tower Associates, LLC     Forest City Residential Group, Inc.    
Detroit, MI     MI    
Camelot
    Camelot Apartments, LLC     Forest City Rental Properties Corporation    
Parma Hts., OH     OH    
Canton Towers
    Canton Towers, Ltd.     Forest City Residential Group, Inc.     Canton, OH  
  OH    
Carl D. Perkins
    Douglas Towers, LTD     Forest City Residential Group, Inc.     Pikeville,
KY     KY    
Cherry Tree
    Cherry Tree Village     Forest City Residential Group, Inc.    
Strongsville, OH     OH    
Chestnut Lake
    Chestnut Lake Apartments Limited Partnership     Forest City Rental
Properties Corporation and Forest City Residential Group, Inc.     Strongsville,
OH     OH    
Cobblestone Court Apartments
    (1) Cobblestone Court Apartments, LLC and (2) Cobblestone Court Apartments
I, LLC     Forest City Residential Group, Inc.     Painesville, OH     OH    
Colonial Grand
    Colonial Grand, LLC     Forest City Residential Group, Inc.     Tampa, FL  
  FL    
Connellsville Towers
    Connellsville Associates     Forest City Residential Group, Inc.    
Connellsville, PA     PA    
Coppertree
    Park Plaza Apartments, LLC     Forest City Residential Group, Inc.    
Mayfield Hts., OH     OH    
Coraopolis Towers
    Coraopolis Towers     Forest City Residential Group, Inc.     Coraopolis, PA
    PA    
Deer Run
    Deer Run Apartments Limited     Forest City Residential Group, Inc. and
Forest City Rental Properties Corporation     Twinsburg, OH     OH    
Donora Towers
    Donora Towers     Forest City Residential Group, Inc.     Donora, PA     PA
   
Eaton Ridge
    Eaton Ridge, Ltd.     Doesn’t sit under Forest City Rental Properties
Corporation     Sagamore Hills, OH     OH    
Farmington Place
    FC Farmington Place, LLC     Forest City Residential Group, Inc. and Forest
City Rental Properties Corporation     Farmington, MI     MI    
Fenimore Court
    Fenimore Limited Dividend Housing Association     Forest City Residential
Group, Inc.     Detroit, MI     MI    
Fort Lincoln II
    Fort Lincoln Senior Village II Limited Partnership     Forest City
Residential Group, Inc.     Washington, D.C.     DC    
Fort Lincoln III and IV
    Fort Lincoln Senior Village III Limited Partnership     Forest City Rental
Properties Corporation     Washington, D.C.     DC    
Frenchtown Place
    Frenchtown Place Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Monroe, MI     MI    
Glendora Gardens
    Glendora Gardens Associates     Forest City Residential Group, Inc.    
Glendora, CA     CA    
Grand
    Wisconsin Park Associates Limited Partnership     Forest City Residential
Group, Inc.     North Bethesda, MD     MD    
Grove
    Grove Associates     Forest City Residential Group, Inc.     Ontario, CA    
CA    

8



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                       


Fee Owner or Ground Lessee     FCRPC Subsidiary     Location     State    
Hamptons
    FCRP-Hamptons, LLC     Forest City Rental Properties Corporation    
Beachwood, OH     OH    
Hunter’s Hollow
    Hunters Hollow Apartments, L.L.C.     Forest City Residential Group, Inc.  
  Strongsville, OH     OH    
Lakeland
    Lakeland Place Associates Limited Dividend Housing Association Limited
Partnership     Forest City Residential Group, Inc.     Waterford, MI     MI    
Legacy Arboretum
    Echo Forest, LLC     Forest City Residential Group, Inc.     Charlotte, NC  
  NC    
Legacy Crossroads
    The Apartments at Crossroads, LLC     Forest City Residential Group, Inc.  
  Cary, NC     NC    
Lenox Club
    Lenox Club Limited Partnership     Forest City Residential Group, Inc.    
Arlington, VA     VA    
Lenox Park
    F-C Harris Silver Spring Limited Partnership     Forest City Residential
Group, Inc.     Silver Spring, MD     MD    
Liberty Hills
    Liberty Hill Apartments I, Ltd.     Forest City Rental Properties
Corporation     Solon, OH     OH    
Lima Towers
    Lima Towers, Ltd.     Forest City Residential Group, Inc.     Lima, OH    
OH    
Metropolitan Lofts
    FC Metropolitan Lofts Associates, L.P.     Forest City Residential Group,
Inc.     Los Angeles, CA     CA    
Miramar Towers
    Miramar Towers, a California limited partnership     Forest City Residential
Group, Inc.     Los Angeles, CA     CA    
Newport Landing
    Newport Landing     Forest City Residential Group, Inc.     Coventry
Township, OH     OH    
Noble Towers
    Noble Towers Associates     Forest City Residential Group, Inc.    
Pittsburgh, PA     PA    
North Port Village
    North Port Associates Limited Dividend Housing Association     Forest City
Residential Group, Inc.     Port Huron, MI     MI    
Nu Ken Towers (Citizen’s Plaza)
    New Kensington Towers Associates     Forest City Residential Group, Inc.    
New Kensington, PA     PA    
Oceanpointe Towers
    Ocean View Towers Associates Limited Partnership     Forest City Residential
Group, Inc.     Long Branch, NJ     NJ    
Panorama Towers
    HAI/FCD Partnership     Forest City Rental Properties Corporation    
Panorama City, CA     CA    
Park Place Towers
    Park Place Tower Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Mt. Clemens, MI     MI    
Parkwood Village
    Village in the Park     Forest City Residential Group, Inc.     Brunswick,
OH     OH    
Pine Grove Manor
    Pine Grove Manor Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Muskegon Township, MI     MI    
Pine Ridge Valley
    (1) Pine Ridge Valley Apartments-East, LLC, (2) Pine Ridge Apartments Co.,
II, Ltd., (3) Pine Ridge Apartments Co. Limited Partnership and (4) Pine Ridge
Valley Apartments, Building H, LLC     (1) Forest City Rental Properties
Corporation, (2) Forest City Rental Properties Corporation, (3) Forest City
Rental Properties Corporation and (4) Forest City Rental Properties Corporation
    Willoughby Hills, OH     OH    
Plymouth Square
    FC Plymouth Square Village, LLC     Forest City Residential Group, Inc.    
Detroit, MI     MI    
Potomac Heights Village
    Potomac Village Associates Limited Partnership     Forest City Residential
Group, Inc.     Keyser, WV     WV    
Residences at University Park
    FC 91 Sidney Street, LLC     Forest City Residential Group, Inc.    
Cambridge, MA     MA    
Riverside Towers
    Riverside Towers, Ltd.     Forest City Residential Group, Inc.    
Coshocton, OH     OH    
Settler’s Landing at Greentree
    Settler’s Landing at Greentree I, LLC and Settlers Landing at Greentree, LLC
    Forest City Residential Group, Inc.     Streetsboro, OH     OH    
Shippan Avenue
    Forest City Sound View Associates     Forest City Residential Group, Inc.
and Forest City Rental Properties Corporation     Stamford, CT     CT    
St. Mary’s Villa
    St. Mary’s Villa Associates     Forest City Residential Group, Inc.    
Newark, NJ     NJ    
Stratford Crossing
    Stratford Crossings, Ltd.     Forest City Residential Group, Inc.    
Wadsworth, OH     OH    
Surfside Towers
    Surfside Apartments, LLC     Forest City Residential Group, Inc. and Forest
City Rental Properties Corporation     Eastlake, OH     OH    
Sutton Landing
    Sutton Landing Apartments, Ltd.     Forest City Residential Group, Inc.    
Brimfield, OH     OH    
Tamarac
    Tamarac Apartments, LLC     Forest City Residential Group, Inc.    
Willoughby, OH     OH    
The Springs
    La Mesa Springs Associates, a California Limited Partnership     Forest City
Residential Group, Inc.     La Mesa, CA     CA    
Tower 43
    Kent Tower 43 Associates, Ltd.     Forest City Residential Group, Inc.    
Kent, OH     OH    

9



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT - EXHIBIT B

                                       


Fee Owner or Ground Lessee     FCRPC Subsidiary     Location     State    
Towne Centre Place
    Towne Center Place Associates Limited Dividend Housing Association    
Forest City Residential Group, Inc.     Ypsilanti, MI     MI    
Twin Lake Towers
    Twin Lake Towers Venture     Forest City Rental Properties Corporation    
Denver, CO     CO    
Uptown Apartments
    Uptown Housing Partners, LP     Forest City Residential Group, Inc.    
Oakland, CA     CA    
Village Center
   
Village Center Associates Limited Dividend Housing Association     Forest City
Residential Group, Inc.     Detroit, MI     MI    
Village Square
    FC Village Square LLC     Forest City Residential Group, Inc. and Forest
City Rental Properties Corporation     Williamsville, NY     NY    
Westwood Reserve
    Center Towers, Ltd.     Forest City Residential Group, Inc.     Tampa, FL  
  FL    
Woodgate / Evergreen Farms
    Olmsted Farms, Ltd.     Forest City Residential Group, Inc.     Olmsted
Township, OH     OH    
Worth Street
    FC Foley Square Associates, LLC     Forest City Residential Group, Inc.    
Manhattan, NY     NY    
Ziegler Place
    FC Ziegler Place, LLC     Forest City Rental Properties Corporation/Forest
City Residential Group, Inc.     Livonia, MI     MI    
 
                           
 
                           
Unconsolidated Military Housing
                           
Air Force Academy
    Air Force Academy Military Communities, LLC     Forest City Residential
Group, Inc.     Colorado Springs, CO     CO    
Midwest Millington
    Midwest Family Housing, LLC     Forest City Residential Group, Inc.    
Memphis, TN     TN    
Navy Midwest
    Midwest Military Communities, LLC     Forest City Residential Group, Inc.  
  Chicago, IL     IL    
Ohana Military Communities, Hawaii Increment I
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Honolulu, HI     HI    
Ohana Military Communities, Hawaii Increment II
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Honolulu, HI     HI    
Ohana Military Communities, Hawaii Increment III
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Honolulu, HI     HI    
Ohana Military Communities, Hawaii Increment IV
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Kaneohe, HI     HI    
Pacific Northwest Communities
    Pacific Northwest Communities, LLC     Forest City Residential Group, Inc.  
  Seattle, WA     WA    
 
                           
 
                            *Forest City Master Associates, LLC (“Master III”)
holds an interest in the property. Master III has Class A Common Units held by
Bruce C. Ratner or affiliates of Bruce C. Ratner and Class B Common Units held
by affiliates of Forest City Rental Properties Corporation. Forest City
Commercial Holdings, Inc., a subsidiary of Forest City Rental Properties
Corporation, is the largest holder of Class  B Common Units and the managing
member of Master III.     **Schedule updated on an annual basis. The next update
will be on 1/31/12.    

10